Citation Nr: 1233956	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Providence, Rhode Island



THE ISSUE

Entitlement to an initial compensable rating for the service-connected lung cancer residuals, status post right lung lobectomy.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from August 1969 to April 1971.  

The issue first came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO that granted service connection and assigned a noncompensable rating for the residual of lung cancer, status post right lobectomy, effective on December 18, 2008.  

In May 2012, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

On the day of his hearing, the Veteran submitted additional private medical evidence along with a waiver of initial consideration by the RO.  The Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

To the extent that the Veteran is shown to have current findings that might be due to ischemic heart disease, this matter is referred to the attention of the RO for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's service-connected lung cancer is shown to have been surgically treated in August 1992, but active pathology currently is not demonstrated.

2.  The Veteran's current respiratory symptoms are shown not to be the residuals of his service-connected lung cancer, but rather are the result of nonservice-connected chronic obstructive pulmonary disease (COPD) caused by his 15-year history of cigarette smoking.



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for the service-connected lung cancer residuals, status post right lung lobectomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.96, 4.97 including Diagnostic Code 6844 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

A review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in December 2008.

This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both the service connection and higher initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the December 2008 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for lung cancer residuals in an April 2009 rating decision.  

Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With regard to timing, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the April 2009 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private medical evidence as identified and authorized by the Veteran.  

For his part, the Veteran has submitted personal statements, private medical evidence, hearing testimony, and representative argument.  

The Veteran was also afforded January 2009, March 2009, and September 2011 VA examinations to rate the current severity of his lung cancer residuals.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  

Here, the September 2011 VA examination is the most recent in time.  All of the VA examinations, taken as a whole, are fully sufficient to evaluate the appeal.  In addition, no other probative medical or lay evidence demonstrates a worsening of the service-connected lung cancer residuals.  Therefore, a new VA examination to rate the severity of the lung cancer residuals is not warranted. 

With regard to the May 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  

At the May 2012 hearing, the Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 



Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R.§ 3.159(a)(2).  
In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Analysis - Increased Initial Rating for Lung Cancer Residuals

Historically, the private treatment records show that the Veteran was diagnosed with lung cancer  in 1992.  He underwent a right lower lobe lobectomy and bronchoscopy to remove the lung cancer in August 1992.  

Subsequent to the 1992 surgery, the private X-ray studies of the chest dated from 1992 to 2008 revealed post-operative changes of the lung without evidence of acute heart or lung disease.  More recently, a March 2009 VA respiratory examiner obtained a March 2009 CAT scan of the Veteran's chest, noting extensive calcification of coronary arteries.  

In an April 2009 rating decision, the RO granted service connection for lung cancer residuals due to presumed Agent Orange exposure in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).    

The service-connected residual lung cancer disability, status post lobectomy, is rated at no percent (noncompensable) under Diagnostic Code 6844, for post-surgical residuals.  38 C.F.R. § 4.97.  Where the Rating Schedule does not provide a no percent rating, a no percent rating shall be assigned if the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

This initial no percent rating was made effective on December 18, 2008 - the date the Veteran's original service connection claim was received. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for lung cancer residuals, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (December 18, 2008) until the present.  

The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his lung cancer residuals have been more severe than at others.  Id. 

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).

Diagnostic Codes 6840 through 6845 are rated either under the General Rating Formula for Restrictive Lung Disease, or the primary disorder is rated.  38 C.F.R. § 4.97.  

Under the General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845), a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted.  Id.  

A 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.   

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  

A maximum 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.  

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved. 

Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 

Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  See again 38 C.F.R. § 4.97.

Effective on October 6, 2006, VA added provisions that clarify the use of pulmonary function test (PFT) results in evaluating respiratory conditions, but do not alter specific ratings under the affected diagnostic codes.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  This regulation entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections.  38 C.F.R. § 4.96(d)(1)-(7) (2011).

PFTs are required except: (i) when the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1).  

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2). 

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).   

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).   

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

When there is a disparity between the results of different PFT FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6).  

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96(d)(7).    

The evidence of record does not establish that an initial compensable rating for service-connected lung cancer residuals, status post right lower lobe lobectomy is assignable in this case.  38 C.F.R. § 4.7.  

In making this determination, the Board has considered VA treatment records dated in 2009, private treatment records and X-ray studies dated from 1992 to 2010, VA examinations dated in January 2009, March 2009, and September 2011, and the Veteran's lay assertions and hearing testimony. 

The Veteran, as a lay person, has credibly reported respiratory symptomatology such as dyspnea (shortness of breath) on exertion, wheezing, exercise intolerance, a "catch" in his throat, chest tightness with pain, chest heaviness, coughing, trachea pain and diminished endurance.  See VA examinations; May 2012 hearing testimony; March 2010 VA Form 9.  

The Veteran is prescribed an albuterol inhaler for his symptoms.  He says these symptoms began after his 1992 surgery for service-connected lung cancer.  

The Board also acknowledges that the results of the PFTs at the VA examinations in most circumstances would support the assignment of a 30 percent rating under the General Rating Formula for Restrictive Lung Disease.  See 38 C.F.R. § 4.97.  

That is, the March 2009 VA examiner cited March 2009 PFTs, which demonstrated a FEV-1 of 66 percent predicted (pre-bronchodilator).  Similarly, the September 2011 VA examiner cited August 2011 PFTs, which demonstrated a FEV-1 of 69 percent predicted (post-bronchodilator) and a FEV-1/FVC ratio of 61 percent predicted (post-bronchodilator).  

All of these PFT readings would normally be indicative of a 30 percent rating under the General Rating Formula for Restrictive Lung Disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6844.

However, in the present case, the Board is denying a compensable rating based on the probative medical evidence of record establishing that the Veteran's current PFT results and respiratory findings are not residuals of his service-connected lung cancer, but rather are the result of nonservice-connected COPD from his 15 year history of cigarette smoking.  

In this respect, VA law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).

There is both favorable and unfavorable medical opinion evidence on the issue of whether or not the Veteran's current respiratory findings are residuals of his service-connected lung cancer.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable evidence, a January 2009 VA oncology examiner assessed that, although the service-connected lung cancer was cured, he still had residual respiratory symptoms of dyspnea on exertion and wheezing, which appeared to be related to his cancer diagnosis and surgery.  

The examiner recommended scheduling the Veteran for a VA pulmonary examination and PFTs.  This VA oncology examination was based on a review of the claims folder, and interview with the Veteran, an a physical examination.  
However, the examiner's conclusions were made without the benefit of PFTs.  

Moreover, the examiner's specialty is oncology, not pulmonary diseases.  In addition, although the VA examiner discussed the Veteran's history of smoking, there was no discussion of the possible impact of smoking on the Veteran's current respiratory symptoms.  

A medical opinion must support its conclusions with adequate analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Overall, this opinion is entitled to some limited probative value in support of a higher rating.  

As to the unfavorable evidence, a March 2009 VA respiratory examiner opined that the Veteran's dyspnea on exertion was "most likely due" to moderate COPD, which was "most certainly" from his heavy smoking history in the past.  This condition is nonservice-connected.  

The examiner explained there was no evidence of restrictive process due to the service-connected lobectomy for lung cancer.  In making this determination, the examiner performed pertinent testing such as PFTs and even secured a computed tomography (CT) scan of the chest.  

After reviewing the chest CT scan, the examiner added that while the scan showed the prior right lung surgery, there was no other pulmonary pathology.  The examiner stated that she remained convinced that the Veteran had COPD, which was "likely due" to the common risk factor of cigarette smoking.  

The examiner maintained it was "doubtful" that the Veteran's previous right lung surgery had any factor in his current respiratory symptoms.  

Overall, this opinion was thorough, supported by an explanation, and considered the Veteran's history and relevant longitudinal complaints.  This opinion provides probative evidence against the increased rating claim.  

As to the unfavorable evidence, a September 2011 VA respiratory examiner opined that PFTs performed in August 2011 showed moderate airways obstruction which was "most likely due to" tobacco use.  The examiner also had a chest X-ray study performed.  

The examiner noted that she would expect the residual from a lobectomy to be restrictive changes in PFTs, but the Veteran did not demonstrate any significant restrictive changes in his FVC or his total lung capacity.  

Thus, the examiner believed it was not likely that his airways obstruction was due to the service-connected lung cancer surgery in that he did not have any current disability due to the lobectomy.  

Overall, this opinion was thorough, supported by an explanation, and considered the Veteran's history and relevant longitudinal complaints.  This opinion provides probative evidence against the increased rating claim.  

In summary, the Board concludes that the unfavorable, negative opinions by VA respiratory specialists outweigh the favorable, positive opinion from a VA oncologist, which is not supported by the same degree of reasons and bases. 

Moreover, no medical evidence of record supports the presence of other respiratory criteria for higher 60 or 100 percent ratings, such as maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  See again 38 C.F.R. § 4.97, Diagnostic Code 6844, General Rating Formula for Restrictive Lung Disease.

The Board has also considered whether the Veteran's service-connected lung cancer residuals, status post right lower lobe lobectomy, could be rated under other alternative diagnostic codes for the respiratory symptoms.  

In this regard, the Board has considered application of Diseases of the Nose and Throat (Diagnostic Codes 6502 to 6524); Diseases of the Trachea and Bronchi such as chronic bronchitis (Diagnostic Codes 6600 to 6604); Diseases of the Lungs and Pleura such as Tuberculosis (Diagnostic Codes 6701 to 6732); Nontuberculous Diseases (Diagnostic Codes 6817 to 6820); and the General Rating Formula for Interstitial Lung Disease (Diagnostic Codes 6825-6833).  See 38 C.F.R. § 4.97.  

However, as discussed, the most probative of the VA examination reports establishes that the service-connected lung cancer does not exhibit active respiratory or other pathology.  Rather, the Veteran's credible description of respiratory symptoms (such as dyspnea on exertion) is due to nonservice-connected COPD from his documented history of smoking.  

Therefore, these alternative diagnostic codes will not be applied for the service-connected disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Board has also considered an August 2010 private chest X-ray study, recently submitted by the Veteran, which revealed minimal density at the right lung base consistent with atelectasis or pneumonia at that time.  

However, there was no probative indication these findings were due to the service-connected disability.  Moreover, a latter chest X-ray study secured by the September 2011 VA respiratory examiner did not assess any pneumonia or atelectasis.  

With regard to lay evidence, the Veteran, as a lay person, has competently and credibly reported respiratory symptomatology.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

However, the most probative medical evidence of record attributes this symptomatology to nonservice-connected COPD from smoking.  

Neither the Veteran nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his current respiratory symptoms, which requires medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau  v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the preponderance of the evidence is against a compensable disability rating for lung cancer residuals, status post right lung lobectomy.  38 C.F.R. § 4.3.  



Fenderson Consideration

It is not necessary to "stage" the Veteran's rating, as his respiratory symptoms attributable to his service-connected lung cancer residuals have been consistent at the zero percent (noncompensable) level.  Fenderson, 12 Vet. App. at 126.   


Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  

Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

The evidence fails to show anything unique or unusual about the Veteran's respiratory disability that would render the schedular criteria inadequate. 

Generally, the degree of disability specified in the Rating Schedule is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, there is no evidence of any other exceptional or unusual circumstances due to his service-connected respiratory disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96.  

Subsequent to his initial 1992 surgery for the service-connected lung cancer residuals, there is no assertion or evidence of any inpatient treatment for his disability.  His treatment appears to be solely on an outpatient basis.


ORDER

An initial, compensable disability rating for the service-connected lung cancer residuals, status post right lung lobectomy, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


